                    IN THE DISTRICT COURT OF THE UNITED STATES
                         IN THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION


UNITED STATES OF AMERICA                      )        CR. NO. 6:19-MJ-126
                                              )
                                              )
              v.                              )
                                              )
                                              )       MOTION TO EXTEND TIME
KATRINA MARIE ALIFF                           )       FOR GRAND JURY PRESENTATION


       The United States of America, by and through its undersigned counsel, hereby moves to

extend the time in which to seek an indictment in the above-captioned matter.

       The defendant was arrested on September 8, 2019 and made her initial appearance on

September 10, 2019, pursuant to a Complaint charging violations of Title 18, United States Code,

Section 2423(a)(b) and Title 18, United States Code, Section 2241(c).

       The Federal Grand Jury serving the Greenville Division next convenes on October 8, 2019,

more than thirty days beyond the defendant=s arrest. Presentation to the Grand Jury outside of the

thirty-day period would violate the Speedy Trial Act unless the period is extended. See 18 U.S.C.

§ 3161(b). That period of time may be extended by an additional 30 days. See id.

       The undersigned has contacted James B. Loggins, Esq., counsel for the defendant, who

stated that he and the defendant consent to the extension Motion and that the defendant waives her

rights in speedy trial with respect to the time requirements of Title 18, United States Code, Section

3161(b).

       Based on the foregoing, the United States of America moves to extend the time in which it

may seek an indictment against this defendant by one day. Should the Court grant this motion, the


                                                  1
extended time would be excludable under the provisions of Title 18, United States Code, Sections

3161(h)(7)(A) and 3161(h)(7)(B)(iii).



                                                   Respectfully submitted,

                                                   SHERRI A. LYDON
                                                   UNITED STATES ATTORNEY




                                                   Carrie Fisher Sherard (Fed. Id # 10134)
                                                   Assistant United States Attorney
                                                   55 Beattie Place, Suite 700
                                                   Greenville, South Carolina 29601
                                                   (864) 282-2100
                                                   Email: carrie.a.fisher@usdoj.gov


September 13, 2019




                                               2
